number release date id office uilc cca_2010120310343537 ---------- from ------------------- sent friday december am to -------------------- cc ----------- subject re k-1 discrepancy if a source partnership files a return showing that dollar_figure should be allocated to tier partnership and tier partnership files a return reflecting dollar_figure and failed to file a form_8082 notice of inconsistent treatment then sec_6222 says that we can assess the inconsistently reported_item proceeding for source partnership increases the amount of partnership income and the allocation to tier thus increases to dollar_figure that could also be directly assessed if the tier reported less than dollar_figure you are correct that an affected_item fpaa to the tier or an affected_item stat_notice to the ultimate investor should not be necessary if there is no issue as to the amount and source of the income flowing through and we are using the tier partnership's reported allocable percentage to its partners to flow the adjustments through to the indirect partners if a tefra partnership
